

Exhibit 10.1


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
April 3, 2018, effective as of April 1, 2018 (the “Effective Date”), among
Syniverse Corporation, a Delaware corporation (“Syniverse”, and together with
any Subsidiaries and Affiliates as may employ Executive from time to time, and
any successor(s) thereto, the “Company”) and Robert Reich (“Executive”).
WHEREAS, the services of Executive and his managerial and professional
experience are of value to the Company;
WHEREAS, the Company and Executive desire to amend and restate that certain
Employment Agreement, dated as of March 19, 2015, as amended (the “Prior
Employment Agreement”); and
WHEREAS, the Company desires to employ Executive as its Executive Vice President
and Chief Financial Officer upon the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement. The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date and ending on the
third (3rd) anniversary thereof, unless earlier terminated as provided in
Section 4. The employment term hereunder shall be automatically renewed for
successive one-year periods (each an “Extension Term” and together with the
Initial Term, the “Employment Period”), unless either party hereto gives written
notice of non-renewal to the other no later than ninety (90) days prior to the
expiration of the Initial Term or any Extension Term, as applicable.
2.    Position and Duties.
(a)    During the Employment Period, Executive shall serve as Executive Vice
President and Chief Financial Officer of the Company, and shall have the normal
duties, responsibilities, functions and authority of such position, subject to
the power and authority of the Board of Directors of Syniverse (the “Board”) and
the Company’s Chief Executive Officer to expand or limit such duties,
responsibilities, functions and authority and the power and authority of the
Board (and the boards of directors of any Subsidiaries or Affiliates of
Syniverse that may employ Executive from time to time, as applicable, to
overrule actions of officers of the Company; provided that such permitted
limitations may, nevertheless, constitute “Good Reason” under Section 8. During
the Employment Period, Executive shall render such administrative, financial









--------------------------------------------------------------------------------




and other executive and managerial services to the Company and its Affiliates
which are consistent with Executive’s position (including service as an officer
or director of any such Affiliate) as the Board may from time to time direct.
(b)    During the Employment Period, Executive shall report to the Chief
Executive Officer of the Company and shall devote his best efforts and his full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its Affiliates. Executive shall perform his duties,
responsibilities and functions to the Company and its Affiliates hereunder to
the best of his abilities in a diligent, trustworthy, professional and efficient
manner and shall comply with the Company’s and its Affiliates’ policies and
procedures in all material respects. In performing his duties and exercising his
authority under the Agreement, Executive shall develop, support and implement
the business and strategic plans approved from time to time by the Board. During
the Employment Period, Executive shall not accept other employment, serve as an
officer or director of, or otherwise perform services for compensation for, any
other entity without the prior written consent of the Board; provided that
Executive may serve as an officer or director of or otherwise participate in
purely educational, welfare, social, religious and civic organizations so long
as such activities do not interfere with Executive’s employment hereunder. The
Company and Executive agree that during the Employment Period Executive’s
principal location of employment with the Company shall be at the Company’s
headquarters in Tampa, Florida.
3.    Compensation and Benefits.
(a)    During the Employment Period, Executive’s base salary shall be Four
Hundred Fifty Thousand Dollars ($450,000) per annum (as increased from time to
time as provided below, the “Base Salary”), which salary shall be payable by the
Company in regular installments in accordance with the Company’s general payroll
practices (in effect from time to time). The Board or the Compensation Committee
thereof (either such entity, the “Compensation Committee”) shall review the Base
Salary each year during the Employment Period, and Executive may receive
increases (but no decreases) in his Base Salary from time to time, based upon
his performance, subject to approval of the Compensation Committee. In addition,
during the Employment Period, Executive shall be entitled to participate in the
Company’s employee benefit programs for which other senior executive employees
of the Company are generally eligible. The Company reserves the right to cancel
or change the benefit plans and programs it offers to its employees at any time.
(b)    In addition to Base Salary, Executive will have an opportunity to earn a
cash bonus (the “Annual Bonus”) each calendar year during the Employment Period,
commencing with calendar year 2018, as determined by the Compensation Committee,
with a target annual bonus equal to eighty percent (80%) of Executive’s Base
Salary (the “Target Bonus”) and a maximum annual bonus equal to one-hundred
fifty percent (150%) of Executive’s Base Salary with respect to each calendar
year during the Employment Period, based upon the achievement with respect to
any calendar year of performance objectives as approved by the Compensation
Committee (the “Bonus Objectives”). The Bonus Objectives will be financial
and/or other objective targets that the Compensation Committee reasonably
believes are reasonably attainable




2







--------------------------------------------------------------------------------




at the time that they are set. Such bonus amounts, if any, shall be payable
within 100 days following the end of each calendar year at such time as other
executive officer bonuses are paid and, except as otherwise provided in Section
4, so long as Executive remains in the employ of the Company on December 31 of
such calendar year.
(c)    During the Employment Period, Executive shall be eligible to participate
in the 2011 Equity Incentive Plan of Syniverse, as it may be amended from time
to time (the “2011 Equity Plan”), and any successor equity incentive plans, in
each case in accordance with the terms thereof. Notwithstanding anything to the
contrary in this Agreement or any award agreement with respect to any equity
awards granted to Executive under the 2011 Equity Plan (or any successor
thereto), subject to Executive’s continued employment for the period beginning
on the Effective Date and ending on the date of the consummation of a Change in
Control, any equity awards granted to Executive under the 2011 Equity Plan (or
any successor thereto) that have not otherwise vested prior to such Change in
Control shall become vested immediately prior to such Change in Control (and
subject to the consummation of such Change in Control).
(d)    During the Employment Period, the Company shall reimburse Executive for
all reasonable business expenses incurred by him in the course of performing his
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.
(e)    All amounts payable to Executive as compensation hereunder, including,
without limitation, any equity awards issued to Executive, shall be subject to
all required and customary withholding by the Company as provided in Section 18
herein.
4.    Termination. Subject to Section 25:
(a)    Executive’s employment with the Company may be terminated for Cause at
any time by resolution approved by no less than a majority of the members of the
Board; provided that, to the extent the underlying reasons for Cause are
curable, as determined by the Board in its good faith discretion, no termination
for Cause shall be treated as such until the 30th day following the date on
which the Company has provided notice to Executive of the Board’s decision to
terminate Executive for Cause (such notice to include reasons for the Board’s
decision) and within such 30-day period Executive is provided a reasonable
opportunity to address the Board and to cure the underlying reasons for the
Cause termination; provided, further, that the Company reserves the right to
require that Executive not report to work or otherwise perform any duties during
such 30-day period. Upon such a termination, the Company shall have no
obligation to Executive other than the payment of Executive’s earned and unpaid
compensation to the effective date of such termination and as provided in
Section 4(g).
(b)    If during the Employment Period, Executive shall become ill, mentally or
physically disabled, or otherwise incapacitated so as to be unable regularly to
perform the duties of his position for a period in excess of ninety (90)
consecutive days or more than one hundred twenty (120) days in any consecutive
twelve (12) month period (“Permanent Disability”), then the Company shall have
the right to terminate Executive’s employment with the Company upon




3







--------------------------------------------------------------------------------




written notice to Executive. In the event of Executive’s death or in the event
the Company terminates Executive’s employment as a result of his Permanent
Disability, Executive or Executive’s estate shall be entitled to the benefits
that he would have been entitled to receive if Executive’s employment had been
terminated by the Company without Cause pursuant to Section 4(d) (subject to the
provisos and conditions set forth therein); provided, however, that, except as
provided in Sections 4(d) and (g), the Company shall have no other obligation to
Executive or Executive’s estate pursuant to this Agreement in the event of
Executive’s death or in the event that Executive’s employment with the Company
is terminated as a result of his Permanent Disability.
(c)    Executive may voluntarily resign from his employment with the Company
without Good Reason (including, without limitation, due to Executive’s
non-renewal of this Agreement pursuant to Section 1), provided that Executive
shall provide the Company with ninety (90) days advance written notice (which
notice requirement may be waived, in whole or in part, by the Company in its
sole discretion) of his intent to terminate. Upon such a termination, the
Company shall have no obligation other than the payment of Executive’s earned
but unpaid compensation to the effective date of such termination and as
provided in Section 4(g).
(d)    Executive’s employment with the Company may be terminated at any time by
the Company without Cause. If the Company terminates Executive’s employment
without Cause or purportedly for Cause but without complying with the provisions
of Section 4(a), the Company shall have the following obligations to Executive
(but excluding any other obligation, except as provided in Section 4(g), to
Executive pursuant to this Agreement):
(i)    The continuation of his Base Salary, as severance, payable in accordance
with the Company’s general payroll practices (in effect from time to time) for a
period commencing on the date of termination and ending one year from the date
of termination;
(ii)    Executive shall be entitled to receive any unpaid Annual Bonus for the
previous fiscal year and an amount equal to the Target Bonus (i.e., 80% of his
current Base Salary) for the then current fiscal year (regardless of Company
performance), such unpaid Annual Bonus to be paid at such times as it would be
payable if Executive’s employment had not been terminated and such amount equal
to the Target Bonus for the then current fiscal year to be paid at such times as
the Annual Bonus for the then current fiscal year would be payable had
Executive’s employment not terminated;
(iii)    If Executive makes a timely election for continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the group health plans provided to Executive at the time of such
termination (the “Welfare Plans”), the Company shall pay that portion of the
COBRA premium that the Company pays for other senior executive employees with
the same coverage for the shorter of (A) twelve (12) months and (B) the period
that Executive is eligible for COBRA continuation coverage; and
(iv)    (A) With respect to the stock option granted pursuant to that certain
Stock Option Agreement by and between Executive and Syniverse, dated as of April
l, 2015, as amended by that certain Amendment to Stock Option Agreement and
Grant Notice dated as of




4







--------------------------------------------------------------------------------




May 20, 2015, granted under the 2011 Equity Plan (the “2015 Option” and such
agreement, the “2015 Option Agreement”), notwithstanding anything to the
contrary in the 2015 Option Agreement, if such termination of Executive’s
employment occurs during the period beginning on the Effective Date and ending
on April 1, 2019, one hundred percent (100%) of the 2015 Option shall
automatically become vested and exercisable if full. For the avoidance of doubt,
the percentage of the 2015 Option that will become vested and exercisable
pursuant to this Section 4(d)(iv)(A) shall equal the additional percentage of
the 2015 Option that would have otherwise become vested and exercisable had
Executive remained employed by the Company through the vesting date next
following the date of termination.
(B) With respect to the restricted stock units granted pursuant to that certain
Restricted Stock Unit Award Agreement by and between Executive and Syniverse
dated as of May 20, 2015, granted under the 2011 Equity Plan (the “2015 RSUs”,
and such agreement, the “2015 RSU Agreement”), notwithstanding anything to the
contrary in the 2015 RSU Agreement, if such termination of Executive’s
employment occurs during the period beginning on the Effective Date and ending
on May 20, 2018, one hundred percent (100%) of the 2015 RSUs shall automatically
become vested and be settled in accordance with their terms. For the avoidance
of doubt, the percentage of the 2015 RSUs that will become vested pursuant to
this Section 4(d)(iv)(B) shall equal the additional percentage of the 2015 RSUs
that would have otherwise become vested had Executive remained employed by the
Company through the vesting date next following the date of termination.
(C) With respect to the restricted stock units granted pursuant to that certain
Restricted Stock Unit Award Agreement by and between Executive and Syniverse
dated as of November 2, 2016, granted under the 2011 Equity Plan (the “2016
RSUs”, and such agreement, the “2016 RSU Agreement”), notwithstanding anything
to the contrary in the 2016 RSU Agreement, if such termination of Executive’s
employment occurs during (y) the period beginning on the Effective Date and
ending on May 2, 2018, fifty percent (50%) of the 2016 RSUs shall automatically
become vested and be settled in accordance with their terms; and (z) the period
beginning on May 3, 2018 and ending on November 2, 2019, one hundred percent
(100%) of the 2016 RSUs shall automatically become vested and be settled in
accordance with their terms. For the avoidance of doubt, the percentage of the
2016 RSUs that will become vested pursuant to this Section 4(d)(iv)(C) shall
equal the additional percentage of the 2016 RSUs that would have otherwise
become vested had Executive remained employed by the Company through the vesting
date next following the date of termination.
(D) With respect to the stock option granted pursuant to that certain Stock
Option Agreement by and between Executive and Syniverse, dated as of August 8,
2017, granted under the 2011 Equity Plan (the “2017 Option” and such agreement,
the “2017 Option Agreement”), notwithstanding anything to the contrary in the
2017 Option Agreement, if such termination of Executive’s employment occurs
during (w) the period beginning on the Effective Date and ending on August 8,
2018, twenty-five percent (25%) of the 2017 Option shall automatically become
vested and exercisable (to the extent not otherwise then exercisable); (x) the
period beginning on August 9, 2018 and ending on August 8, 2019, fifty percent
(50%) of the 2017 Option shall automatically become vested and exercisable (to
the extent not otherwise then




5







--------------------------------------------------------------------------------




exercisable); (y) the period beginning on August 9, 2019 and ending on August 8,
2020, seventy-five percent (75%) of the 2017 Option shall automatically become
vested and exercisable (to the extent not otherwise then exercisable); and (z)
the period beginning on August 9, 2020 and ending on August 8, 2021, one hundred
percent (100%) of the 2017 Option shall automatically become vested and
exercisable if full. For the avoidance of doubt, the percentage of the 2017
Option that will become vested and exercisable pursuant to this Section
4(d)(iv)(D) shall equal the additional percentage of the 2017 Option that would
have otherwise become vested and exercisable had Executive remained employed by
the Company through the vesting date next following the date of termination.
(E)    With respect to the restricted stock units granted pursuant to that
certain Restricted Stock Unit Award Agreement by and between Executive and
Syniverse dated as of August 8, 2017, granted under the 2011 Equity Plan (the
“2017 RSUs”, and such agreement, the “2017 RSU Agreement”), notwithstanding
anything to the contrary in the 2017 RSU Agreement, if such termination of
Executive’s employment occurs during (y) the period beginning on the Effective
Date and ending on February 8, 2019, fifty percent (50%) of the 2017 RSUs shall
automatically become vested and be settled in accordance with their terms; and
(z) the period beginning on February 9, 2019 and ending on August 8, 2020, one
hundred percent (100%) of the 2017 RSUs shall automatically become vested and be
settled in accordance with their terms. For the avoidance of doubt, the
percentage of the 2017 RSUs that will become vested pursuant to this Section
4(d)(iv)(E) shall equal the additional percentage of the 2017 RSUs that would
have otherwise become vested had Executive remained employed by the Company
through the vesting date next following the date of termination.
(F)     Notwithstanding anything to the contrary in the 2015 Option Agreement,
the 2015 RSU Agreement, the 2016 RSU Agreement, the 2017 Option Agreement and
the 2017 RSU Agreement, the unvested 2016 RSUs, the unvested 2017 RSUs and the
unvested portion of the 2017 Option, as of the date of such termination of
Executive employment (and immediately following any accelerated vested described
in Section 4(d)(iv) (collectively, the “Unvested Equity Awards”) shall remain
outstanding and not expire until the 181st day following the date of such
termination of Executive’s employment and if and only if such termination occurs
within the 180-day period immediately prior to the consummation of a Change in
Control, then (A) the 2016 RSUs and 2017 RSUs that have not otherwise theretofor
become vested shall automatically become vested as of the date of the Change in
Control (subject to the consummation of such Change in Control) and (B) any
portion of the 2017 Option that has not otherwise theretofor become vested and
exercisable shall automatically become vested and exercisable as of the date of
the Change in Control (subject to the consummation of such Change in Control);
provided, however, that the continuation of such salary and benefits and any
right to acceleration of vesting and exercisability of the 2015 Option, the 2015
RSUs, the 2016 RSUs, the 2017 Option and the 2017 RSUs shall cease on the
occurrence of any circumstance or event that would constitute Cause under
Section 8 (including any material breach of the covenants contained in Section 5
or Section 6 below); provided, further, that Executive’s eligibility to
participate in the Welfare Plans shall cease at such time as Executive is
offered comparable coverage with a




6







--------------------------------------------------------------------------------




subsequent employer. For the avoidance of doubt, Unvested Equity Awards shall
not, at any time after termination of employment, be eligible for vested based
on the passage of time.
(e)    Subject to Section 25(f), Executive’s employment with the Company may be
terminated by Executive for Good Reason on thirty (30) days advance written
notice to the Company, which notice shall detail the specific basis for such
termination. The Company shall be given the opportunity to cure the basis for
such termination within such thirty (30) day period. If Executive terminates his
employment under this Section 4(e), Executive shall be entitled to receive the
same benefits as if his employment had been terminated by the Company without
Cause under Section 4(d) (subject to the provisos and conditions set forth
therein).
(f)    Executive’s employment with the Company may be terminated due to the
Company’s non-renewal of the Agreement pursuant to Section 1. In the event the
Company terminates Executive’s employment as a result of non-renewal of the
Agreement, Executive shall be entitled to the benefits that he would have been
entitled to receive if Executive’s employment had been terminated by the Company
without Cause pursuant to Section 4(d) (subject to the provisos and conditions
set forth therein).
(g)    Executive acknowledges that any payments and benefits under this Section
4 resulting from a termination of Executive’s employment with the Company are in
lieu of any and all claims that Executive may have against the Company and its
Affiliates (other than (i) benefits under the Company’s employee benefit plans
that by their terms survive termination of employment, (ii) benefits under
COBRA, (iii) rights with respect to unreimbursed business expenses, if any,
pursuant to Section 3(d), (iv) rights to indemnification under certain
indemnification arrangements for officers of the Company, and (v) rights with
respect to indemnification and insurance pursuant to Section 24), and represent
liquidated damages (and not a penalty). The Company shall require that Executive
execute and not revoke a release of claims, substantially in the form attached
hereto as Exhibit A, in accordance with Section 25(c) as a condition to
Executive’s receipt of such payments. The Company acknowledges that no such
payment shall be reduced by any amount Executive may earn or receive from
employment or other source after a Separation and that Executive shall have no
obligation to seek other employment or otherwise to mitigate the Company’s
payment obligations.
5.    Confidential Information.
(a)    Obligation to Maintain Confidentiality. Executive acknowledges that the
information and data obtained by him during the course of his employment with
the Company and/or its Subsidiaries and Affiliates and his performance under
this Agreement concerning the business and affairs of the Company and its
Subsidiaries and Affiliates, including information concerning acquisition
opportunities in or reasonably related to the Company’s and its Subsidiaries’ or
Affiliates’ business or industry of which Executive becomes aware during his
employment with the Company and/or its Subsidiaries and Affiliates prior to the
date hereof and during the Employment Period (collectively, “Confidential
Information”), are the property of the Company or such Subsidiaries and
Affiliates. Therefore, Executive agrees that he will not disclose to any
unauthorized Person or use for his own account any Confidential Information
without the Board’s prior written consent. Executive agrees to deliver to the
Company at a




7







--------------------------------------------------------------------------------




Separation, or at any other time the Company may request in writing, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company and its Subsidiaries and
Affiliates (including, without limitation, all acquisition prospects, lists and
contact information) which he may then possess or have under his control.
Notwithstanding the foregoing, the restrictions contained herein shall not apply
to any information which Executive can demonstrate by written record (i) was
already available to the public, otherwise than by breach of this Agreement, or
(ii) was the subject of a court order for Executive to disclose, provided that
Executive shall give the Company prompt notice of any and all such requests for
disclosure so that it may take all necessary or desired action to avoid or limit
disclosure.
(b)    Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its Subsidiaries’ or
Affiliates’ actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by Executive (either solely or
jointly with others) while employed by the Company or any of its Subsidiaries or
Affiliates (including any of the foregoing that constitutes any proprietary
information or records) (“Work Product”) belong to the Company or such
Subsidiary or Affiliate and Executive hereby assigns, and agrees to assign, all
of the above Work Product to the Company or to such Subsidiary or Affiliate. Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Subsidiary or Affiliate
shall own all rights therein. To the extent that any such copyrightable work is
not a “work made for hire,” Executive hereby assigns and agrees to assign to the
Company or such Subsidiary or Affiliate all right, title, and interest,
including without limitation, copyright in and to such copyrightable work.
Executive shall promptly disclose such Work Product and copyrightable work to
the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm the Company’s or
such Subsidiary’s or Affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).




8







--------------------------------------------------------------------------------




(c)    Third Party Information. Executive understands that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 5(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company or its Subsidiaries or Affiliates who need to know
such information in connection with their work for the Company or its
Subsidiaries or Affiliates) or use, except in connection with his work for the
Company or its Subsidiaries or Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing or required by
applicable law or by judicial, legislative or regulatory process.
(d)    Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company or any of its Subsidiaries or Affiliates any unpublished
documents or any property belonging to any former employer or any other Person
to whom Executive has an obligation of confidentiality unless consented to in
writing by the former employer or Person. Executive will use in the performance
of his duties only information which is (i) generally known and used by Persons
with training and experience comparable to Executive’s and that is (x) common
knowledge in the industry or (y) otherwise legally in the public domain, (ii)
otherwise provided or developed by the Company or any of its Subsidiaries or
Affiliates or (iii) in the case of materials, property or information belonging
to any former employer or other Person to whom Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
Person.
(e)    Defend Trade Secrets Act of 2016. Executive acknowledges that the Company
has provided him with the following notice of immunity rights in compliance with
the requirements of the Defend Trade Secrets Act of 2016: (a) Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, (b)
Executive shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal, and (c) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to his attorney and use the trade secret information
in the court proceeding, if Executive files any document containing the trade
secret information under seal, and does not disclose the trade secret
information, except pursuant to court order.
6.    Non-Compete, Non-Solicitation. Executive acknowledges that in the course
of his employment with the Company he will become familiar with the Company’s
and its Subsidiaries’ and Affiliates’ trade secrets and with other confidential
information concerning the Company and such Subsidiaries and Affiliates and that
his services will be of special, unique and




9







--------------------------------------------------------------------------------




extraordinary value to the Company and such Subsidiaries and Affiliates.
Therefore, Executive agrees that:
(a)    Noncompetition. During the Employment Period and for a period of one year
thereafter (the “Noncompete Period”), he shall not, anywhere in the world,
directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any manner engage in (A) any business relating to the
provision of wireless connectivity and interoperability solutions, including
roaming data clearinghouse and financial settlement services, SMS and MMS
messaging, wireless network and data transport services, revenue assurance
services, real time intelligence tools and mobile engagement solutions, to
wireless carriers or enterprises, (B) any other type of business in which the
Company or one of its Affiliates is also engaged, or plans to be engaged, so
long as Executive is involved in such business or planned business on behalf of
the Company or one of its Affiliates, or (C) any business in which the Company
or any of its Subsidiaries or Affiliates has entertained discussions or has
requested and received information relating to the acquisition of such business
by the Company or its Subsidiaries or Affiliates during the six-month period
immediately prior to a Separation; provided, however, that Executive may own up
to 2% of any class of an issuer’s publicly traded securities.
(b)    Non-solicitation. During the Noncompete Period, Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Company or its Subsidiaries or Affiliates to leave the
employ of the Company or such Subsidiary or Affiliate, or in any way interfere
with the relationship between the Company and any of its Subsidiaries or
Affiliates and any employee thereof, (ii) hire any person who was an employee of
the Company or any of its Subsidiaries or Affiliates within one year prior to
the time such employee was hired by Executive, (iii) induce or attempt to induce
any customer, supplier, licensee or other business relation of the Company or
any of its Subsidiaries or Affiliates to cease doing business with the Company
or such Subsidiary or Affiliate or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company and any Subsidiary or Affiliate or (iv) directly or indirectly acquire
or attempt to acquire an interest in any business relating to the business of
the Company or any of its Subsidiaries or Affiliates and with which the Company
and any of its Subsidiaries and Affiliates has, in the two-year period
immediately preceding a Separation, entertained discussions or has requested and
received information relating to the acquisition of such business by the Company
or any of its Subsidiaries or Affiliates.
(c)    Non-disparagement. During the Employment Period and thereafter, (i)
Executive agrees that he shall not make, or cause or assist any other person to
make, any statement or other communication to any third party which impugns or
attacks, or is otherwise critical of, in any material respect, the reputation,
business or character of the Company, any of its Affiliates or any of their
respective directors, officers or employees (collectively, “Company Persons”)
and (ii) the Company agrees that it shall instruct its officers and directors
not to make, or cause or assist any other person to make, any statement or other
communication to any third party which impugns or attacks, or is otherwise
critical of, in any material respect, the reputation, business or character of
Executive; provided that neither party shall be required to make any untruthful
statement or to violate any law; and provided, further, that either party may
make any truthful statement or




10







--------------------------------------------------------------------------------




communication to any third party which clarifies or corrects any statement or
other communication by or on behalf of the other party, or, in the case of the
Company, any Company Person, which impugns or attacks, or is otherwise critical
of, in any material respect, the reputation, business or character of either
party or any Company Person.
(d)    Extension of Noncompete Period. The Noncompete Period shall be extended
by the length of any period during which Executive is in breach of the terms of
this Section 6.
(e)    Enforcement. If, at the time of enforcement of Section 5 or this Section
6, a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because Executive’s services are
unique and because Executive has access to confidential information, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company, its Subsidiaries or Affiliates or their successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).
(f)    Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 6 are in consideration of (i) employment with the Company and (ii)
additional good and valuable consideration as set forth in this Agreement. In
addition, Executive agrees and acknowledges that the restrictions contained in
Section 5 and this Section 6 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive acknowledges (A) that the business of
the Company and its Subsidiaries and Affiliates will be international in scope
and without geographical limitation, (B) notwithstanding the state of
incorporation or principal office of the Company or any of its Subsidiaries or
Affiliates, or any of their respective executives or employees (including
Executive), it is expected that the Company will have business activities and
have valuable business relationships within its industry throughout the world,
and (C) as part of his responsibilities, Executive will be traveling in
furtherance of the Company’s business and its relationships. Executive agrees
and acknowledges that the potential harm to the Company and its Subsidiaries and
Affiliates of the nonenforcement of Section 5 and this Section 6 outweighs any
potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company now
existing or to be developed in the future. Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.




11







--------------------------------------------------------------------------------




7.    Executive’s Representations. Executive hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Executive do not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound, (b) Executive is not a party to or bound by (i)
any employment agreement with any other person or entity; or (ii) any noncompete
agreement or confidentiality agreement with any other person or entity that
would in any way limit Executive’s ability to fulfill his obligations to the
Company under this Agreement or otherwise; and (c) upon the execution and
delivery of this Agreement by Syniverse, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has had the opportunity to
consult with independent legal counsel regarding his rights and obligations
under this Agreement and that he fully understands the terms and conditions
contained herein.
8.    Definitions.
“Affiliate” means, (a) with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person, and (b) with respect to any Investor, any general or limited
partner of such Investor, any employee or owner of any such partner, or any
other Person controlling, controlled by or under common control with such
Investor; provided that, with respect to the Company, “Affiliate” shall not
include any Person who would not be an Affiliate of the Company but for such
Person’s relationship to an Investor.
“Cause” shall mean (a) the commission of a felony or a crime involving moral
turpitude or the commission of fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, (b) grossly negligent or
willful conduct, including any act or omission involving dishonesty, tending to
bring the Company or any of its Subsidiaries into substantial public disgrace or
disrepute, (c) substantial and repeated failure (other than any such failure
resulting from Executive’s illness, disability or incapacity) to perform the
material duties of the office held by Executive as reasonably directed by the
Board, provided that a failure to attain financial, strategic or other
objectives is not, in and of itself, a failure to perform material duties, (d)
gross negligence or willful misconduct in connection with Executive’s employment
with the Company that causes material harm to the Company or any of its
Subsidiaries, provided that conduct is not “willful” if taken in good faith and
with a reasonable belief that such conduct was in the best interests of the
Company, or (e) any material breach of Sections 5, 6 or 7 or the first, second
(with respect to compliance with the Company’s and its Affiliates’ policies and
procedures) and fourth sentences of Section 2(b).
“Change in Control” means any transaction or series of transactions pursuant to
which any Person or group of related Persons other than the Investors in the
aggregate acquire(s) (i) beneficial ownership (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of equity securities of
the Company possessing the voting power (other than voting rights accruing only
in the event of a default, breach or event of noncompliance that has not yet
occurred) to elect a majority of the Board (whether by merger, consolidation,
reorganization, combination, sale or transfer of Syniverse’s equity,
securityholder or voting




12







--------------------------------------------------------------------------------




agreement, proxy, power of attorney or otherwise) or (ii) all or substantially
all of Syniverse’s and its Subsidiaries’ assets determined on a consolidated
basis; provided that a Public Offering shall not constitute a Change in Control;
provided, further, that any transaction or series of transactions shall only
constitute a Change in Control if such transaction or series of transactions
constitutes a “change in control event” within the meaning of Section 409A of
the Code (as defined below).
“Good Reason” means, subject to Section 25(g), without Executive’s prior written
consent, (a) requiring Executive to relocate his office outside of the Company’s
headquarters or outside of a 50-mile radius from Tampa, Florida (it being
understood that Executive shall be required to travel to the extent necessary to
meet the needs of the Company and its business); (b) Executive is assigned
duties which, in the aggregate, represent a material reduction of his
responsibilities as described by Section 2(a) or Executive’s title as Executive
Vice President and Chief Financial Officer is materially adversely changed; (c)
the Company reduces the Base Salary or Target Bonus as in effect on the date
hereof or as the same may be increased from time to time; (d) any material
reduction of the non-cash and non-equity benefits provided to Executive pursuant
to Section 3, other than in connection with a reduction in benefits generally
applicable to senior executives of the Company; or (e) in connection with any
Change in Control prior to the initial Public Offering of Syniverse or any of
its Subsidiaries, the acquiring Persons (or an Affiliate thereof) do not assume
this Agreement (or substitute an agreement with terms and conditions
substantially identical to (or more favorable than) the terms and conditions of
this Agreement).
“Investors” means Carlyle Partners V, L.P., a Delaware limited partnership,
Carlyle Partners V-A, L.P., a Delaware limited partnership, CP V Coinvestment A,
L.P., a Delaware limited partnership, CP V Coinvestment B, L.P., a Delaware
limited partnership, and Syniverse Coinvestment L.P., a Delaware limited
partnership, and their respective Affiliates.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of 1933, as amended, of equity securities of the
Company or a corporate successor to the Company.
“Separation” means the occurrence of any termination event as outlined in
Sections 4(a), (b), (c), (d), (e) or (f).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,




13







--------------------------------------------------------------------------------




partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.
9.    Survival. Sections 4 through 25, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.
10.    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
To the address specified in the personnel files of the Company
Notices to the Company:
Syniverse Corporation
c/o The Carlyle Group
520 Madison Avenue
New York, NY 10022
Attention: James A. Attwood, Jr.
and




14







--------------------------------------------------------------------------------




Syniverse Corporation
8125 Highwoods Palm Way
Tampa, Florida 33647
Attention: General Counsel


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.




15







--------------------------------------------------------------------------------




11.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
12.    Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the Prior Employment Agreement).
13.    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
14.    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
15.    Successors and Assigns; No Third Party Beneficiaries. This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
Syniverse and their respective heirs, successors and assigns, except that
Executive may not assign his rights or delegate his duties or obligations
hereunder without the prior written consent of Syniverse. This Agreement shall
not confer any rights or remedies upon any person other than Executive, the
Company, the Company’s Affiliates and their respective heirs, successors and
permitted assigns.
16.    Choice of Law. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBIT
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR FLORIDA OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE.
17.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.




16







--------------------------------------------------------------------------------




18.    Tax Withholdings. The Company and its Affiliates shall be entitled to
deduct or withhold from any amounts owing from the Company or any of its
Affiliates to Executive any federal, state, local or foreign withholding taxes,
excise tax, or employment taxes (“Taxes”) imposed with respect to Executive’s
compensation or other payments from the Company or any of its Affiliates or
Executive’s ownership interest in the Company (including, without limitation,
wages, bonuses, dividends, the receipt or exercise of equity options and/or the
receipt or vesting of restricted equity). In the event the Company or any of its
Affiliates does not make such deductions or withholdings, Executive shall
indemnify the Company and its Affiliates for any amounts paid with respect to
any such Taxes, together with any interest, penalties and related expenses
thereto.
19.    Consent to Jurisdiction. Each of the parties irrevocably submits to the
non-exclusive jurisdiction of the United States District Court for the Middle
District of Florida, Tampa Division located in Tampa, Florida, for the purposes
of any suit, action or other proceeding arising out of this Agreement, any
related agreement or any transaction contemplated hereby or thereby. Each of the
parties hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
in such court with respect to any matters to which it has submitted to
jurisdiction in this Section 19. Each of the parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any related document or the
transactions contemplated hereby and thereby in the United States District Court
for the Middle District of Florida, Tampa Division located in Tampa, Florida,
and hereby and thereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
20.    Waiver of Jury Trial. As a specifically bargained for inducement for each
of the parties hereto to enter into this Agreement (after having the opportunity
to consult with counsel, if desired), each party hereto expressly waives the
right to trial by jury in any lawsuit or proceeding relating to or arising in
any way from this Agreement or the matters contemplated hereby.
21.    Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to any lines of business that the Company or its Affiliates derive more than
$50,000 annually of their revenue from or with respect to which the Company and
its Affiliates have made a significant investment (“Corporate Opportunities”).
Unless approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive’s own behalf or on behalf
of another person or entity in or with respect to whom Executive has any
economic interest.




17







--------------------------------------------------------------------------------




22.    Executive’s Cooperation. During the Employment Period and for a period of
two years thereafter, Executive shall cooperate with the Company and its
Affiliates in any internal investigation, any administrative, regulatory or
judicial investigation or proceeding or any dispute with a third party as
reasonably requested by the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this Section, the Company shall reimburse
Executive solely for reasonable travel expenses (including lodging and meals)
upon submission of receipts.
23.    Interpretation. Unless the context otherwise requires, references in this
Agreement to Sections are to Sections of this Agreement.
24.    Indemnification and Insurance. The Company shall indemnify Executive to
the fullest extent permitted by their respective Certificates of Incorporation
and By-Laws and the General Corporation Law of the State of Delaware. Executive
shall be entitled to indemnification and advancement of expenses on terms no
less favorable than those provided to any other officer or director of the
Company. The Company shall maintain officers’ and directors’ liability insurance
coverage for Executive while he is employed by the Company and, at all times
thereafter for the duration of any period of limitations during which any action
may be brought against Executive, in such amounts and to the same extent as the
Company covers any other officer or director of the Company.
25.    Provisions Relating to Section 409A of the Code.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder (and any applicable transition relief under Section 409A of the Code)
(“Section 409A”). Nevertheless, the tax treatment of the amounts or benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Executive as a
result of the application of Section 409A.
(b)    Separation from Service. Notwithstanding anything in this Agreement to
the contrary, as required by Section 409A, the severance payments under Section
4(d)(i) and 4(d)(ii), whether payable by reason of Sections 4(b), (d), (e) or
(f), and any other amount or benefit that would otherwise be payable or
distributable hereunder by reason of Executive’s termination of employment
(collectively, the “Termination Benefits”), will not be payable or distributable
to Executive unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A (without giving effect to any elective provisions that may be
available under such definition) (a “Separation from




18







--------------------------------------------------------------------------------




Service”). This provision does not prohibit the vesting of any amount upon
Executive’s termination of employment or the determination of the amounts owed
to him due to such termination. If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Separation
from Service, or such later date as may be required by Section 4(g) herein.
(c)    Timing of Waiver and Release of Claims. Whenever in this Agreement the
provision of payment or benefit is conditioned on Executive’s execution and
non-revocation of a waiver and release of claims, such waiver and release must
be executed, and all revocation periods must have expired, within 60 days after
the date of termination of Executive’s employment, but the Company may elect to
commence payment at any time during such 60-day period. Notwithstanding the
foregoing, in any case where the date of termination of employment and the 60th
day following the date of termination of employment fall in two separate taxable
years, any payments required to be made to Executive that are conditioned on the
waiver and release of claims and are treated as nonqualified deferred
compensation for purposes of Section 409A shall be made in the later taxable
year.
(d)    Timing of Reimbursements and In-kind Benefits. If Executive is entitled
to be paid or reimbursed for any taxable expenses under this Agreement,
including but not limited to Section 3(d) and Section 22, and such payments or
reimbursements are includible in Executive’s federal gross taxable income, the
amount of such expenses reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. No right of Executive to reimbursement
of such expenses shall be subject to liquidation or exchange for another
benefit.
(e)    Treatment of Installment Payments. Each installment payment of severance
benefits shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A.
(f)    Notice and Cure. Notwithstanding anything to the contrary herein, any
termination of Executive’s employment by Executive shall not constitute a
termination for Good Reason unless (i) Executive has provided written notice to
the Company of the existence of the condition constituting “Good Reason” within
ninety (90) days of the initial existence of such condition, (ii) the Company
has failed to remedy such condition within thirty (30) days of receiving written
notice thereof, and (iii) such termination occurs within two years of the
initial existence of such condition.
(g)    Specified Employee Delay. Notwithstanding anything in this Agreement to
the contrary, if and to the extent that any payment or benefit under this
Agreement, or under any other agreement, plan, award or arrangement of the
Company or its Affiliates, constitutes nonqualified deferred compensation for
purposes of Section 409A and is payable to Executive by reason of Executive’s
Separation from Service, then, in the event that Executive is deemed to be a
“specified employee” within the meaning of Section 409A as determined by the
Company, such payment or benefit shall not be made or provided until after the
earlier of (i) the date that is




19







--------------------------------------------------------------------------------




the six (6) month anniversary of the date of the Executive’s Separation from
Service and (ii) the date of Executive’s death (the “Delayed Payment Date”). Any
such payments and benefits to which the Executive would otherwise be entitled
during the period following Executive’s Separation from Service and ending on
the Delayed Payment Date shall be paid or provided within fifteen (15) days
following the Delayed Payment Date (unless another Section 409A compliant
payment date is set forth in this Agreement or the applicable arrangement). This
Section 25(f) will apply only if and to the extent required to avoid the
accelerated taxation and additional taxes, interest or penalties imposed under
Section 409A.


* * * * *








































20







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




Syniverse Corporation




By:        
    
Its:    


Executive




By:        
Robert Reich
































21







--------------------------------------------------------------------------------




EXHIBIT A


Release of Claims






22





